PER CURIAM.
Appellant challenges the trial court’s summary denial of his motion for postconviction relief. In a one-sentence order, the trial court denied the motion as legally insufficient. The state concedes that a remand is necessary for attachment of record excerpts conclusively establishing that appellant is entitled to no relief. We reverse and remand for attachment of portions of the record that conclusively refute appellant’s claims or, alternatively, for an evidentiary hearing. Fla. R.Crim. P. 3.850(d).
REVERSED and REMANDED.
DELL, WARNER and POLEN, JJ., concur.